      Case 1:19-cr-00621-RA Document 83
                                     82 Filed 08/10/21 Page 1 of 1

                        DAWN M. FLORIO LAW FIRM, PLLC
                           Attorney & Counselors at Law
                          488 Madison Avenue, 20th Floor
                               New York, NY 10022
                            Telephone: (212) 939-9539
                             Facsimile: (347) 398-8062
                            DawnMFlorio@yahoo.com




                                                           August 10, 2021


VIA ECF                                                                 Application granted. The
Honorable Ronnie Abrams                                                 voluntary surrender date is
United States District Judge                                            adjourned to September 20, 2021.
Thurgood Marshall United State Courthouse
40 Foley Square                                                         SO ORDERED.
New York, New York 10007
                                                                      ______________________
                             RE:     United States v. Michael Sanchez Ronnie Abrams, U.S.D.J.
                                     1:19-CR-00621-RA-1               August 10, 2021
Honorable Abrams;

       I, Dawn M. Florio, attorney at law, represent Michael Sanchez on the above case
matter. I am requesting that Michael Sanchez’s turn in date of August 16 @ 2pm be
adjourned to the sometime in September. Mr. Sanchez is still currently in a Mental
Health Program; he also has appointments with an Orthopedic doctor to determine when
surgery is to be scheduled as well with a Dermatologist.

        I have spoken to AUSA Alexandra Rothman and she does not object to this
request.

        I am requesting that this application be acknowledged and considered, so he can
relocate immediately.


                                                           Sincerely,

                                                           Dawn M. Florio

                                                           Dawn M. Florio, Esq.

CC:    AUSA Alexandra Rothman
